DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…demanding power from the one or more electrical supply equipment…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the underlined portion of the claim limitation “one or more electrical supply equipment”.
	Dependent claims 2-6 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-6 are depending on the rejected independent claim 1.
	Regarding claim 9, the claim limitation “…the electrically powered accessories…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the claim limitation “electrically powered accessories”.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (SE 1630043, cited by Applicant in the IDS submitted on Feb. 22, 2021 also please refer to the attached Machine Translated English Version) in view of Vehr et al. (2018/0001731) (“Vehr”).
Regarding claim 1, Hansson discloses a method (Fig.1, please refer to the whole reference for detailed) for optimizing power distribution amongst one or more electrical supply equipment stations (6-8 in Fig.1) at a power distribution site (Fig.1) for supplying power to one or more transport climate control systems (power is required to generate heat or cool for the vehicle; please refer to the need of “heat” or “cool” of the vehicle as stated in the reference, especially at least page 12; For supporting purpose, please refer to the Vehr reference as explained below), the method comprising: obtaining infrastructure data (charging levels in the charging stations’ (4) storage units (17), please refer to Hansson’s claim 8; 17 in Fig.3C; and last paragraph on page 51 to page 52) about the power distribution site; obtaining vehicle/transport climate control system data (please refer to information related to “heat” and/or “cool”, especially on pages 32-33, for data regarding the need for “heating” or “cooling”) from the one or more transport climate control systems and one or more vehicles demanding power from the one or more electrical supply equipment (please refer to “need for charging”, “vehicle’s charging status”, “information about the charge level of the respective vehicle’s energy storage units”, “available time for charging” and “energy needs” on at least pages 26-29), wherein each of the one or more transport climate control systems is configured to provide climate control within a climate controlled space of the vehicle or a transport unit towed by the vehicle; obtaining external data (please refer to “vehicles’ actual positions”, “delay”, and “connecting traffic” on pages 29-30) from an external source that can impact power demand from the one or more transport climate control systems; generating an optimized power distribution schedule (please refer to at least pages 25-34 and information related to Fig.4A and 4B for setting priority or setting specific charging times based on the data as stated above) based on the infrastructure data, the vehicle/transport climate control system data and the external data; and distributing power to the one or more transport climate control systems based on the optimized power distribution schedule (please refer to at least pages 25-34 and information related to Fig.4A and 4B for setting priority or setting specific charging times based on the data as stated above).
Arguably, Hansson doesn’t explicitly disclose supplying power to one or more transport climate control systems.
For supporting purpose, Vehr discloses a power distribution site (site which provides power at the receptacle 154 in Fig.1B) for supplying power to one or more transport climate control systems (124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansson with the teaching of Vehr to distribute power to one or more transport climate control systems. The suggestion/motivation would have been to supply power to one or more transport climate control systems. 
Regarding claim 2, Hansson in view of Vehr is used to reject claim 1 above.
Hansson discloses obtaining the infrastructure data includes obtaining at least one of fleet management priority data, utility data, loading and dispatching schedule data, and power distribution, charging and storage infrastructure data (charging levels in the charging stations’ (4) storage units (17), please refer to Hansson’s claim 8; 17 in Fig.3C; and last paragraph on page 51 to page 52).
Regarding claim 3, Hansson in view of Vehr is used to reject claim 1 above.
Hansson discloses obtaining vehicle/transport climate control system data (please refer to information related to “heat” and/or “cool”, especially on pages 32-33, for data regarding the need for “heating” or “cooling”) includes obtaining at least one of vehicle/transport climate control system data, trip data, and telematics data.
	Regarding claim 4, Hansson in view of Vehr is used to reject claim 1 above.
Hansson discloses obtaining external data includes obtaining at least one of weather data and traffic data (please refer to “vehicles’ actual positions”, “delay”, and “connecting traffic” on pages 29-30).
Regarding claim 5, Hansson in view of Vehr is used to reject claim 1 above.
Hansson discloses generating the optimized power distribution schedule based on the infrastructure data, the vehicle/transport climate control system data and the external data includes inputting at least one of target functions, utility boundary conditions (charging levels in the charging stations’ (4) storage units (17), please refer to Hansson’s claim 8; 17 in Fig.3C; and last paragraph on page 51 to page 52), planned schedule boundary conditions, a battery state of charge at a trip start, pre-dispatch boundary conditions, initial vehicle/electrically powered accessory status, and infrastructure boundary conditions into an optimization model.
Regarding claim 6, Hansson in view of Vehr is used to reject claim 1 above.
Hansson discloses generating a feedback notification to a user (notification about “prioritization”, “charging location”, “charging station” and/or “charging time” as stated on pages 10 and 31-34) regarding the optimized power distribution schedule for the one or more transport climate control systems.

7.	Claims 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (7,256,516) (hereinafter “Buchanan”) in view of Vehr et al. (2018/0001731) (“Vehr”).
Regarding claim 7, Buchanan discloses a power distribution site (Fig.4, please refer to the whole reference for detailed) for distributing power to one or more vehicles, the power distribution site comprising: a power converter stage (120, 140, 142 in Fig.4 and 5) configured to convert power received from one or more of a plurality of power sources (utility and 160) into a power that is compatible with at least one of the one or more vehicles; a plurality of electrical supply equipment stations (a plurality of electrical supply equipment stations (where the cars are parked for charging) which are connected to each of DC modules in Fig.4) that distribute power received from the power converter stage to at least one of the one or more vehicles; a transfer switch matrix (144 and 146 in Fig.5) selectively connected to each of the plurality of electrical supply equipment stations, wherein the transfer switch matrix selectively distributes power converted by the power converter stage to at least one of the one or more vehicles; and a power distribution controller (122 in Fig.4 and 148 in Fig5) that controls distribution of power to the one or more vehicles by controlling operation of the power converter stage and the transfer switch matrix.
Buchanan doesn’t disclose distributing power to one or more transport climate control systems. 
Vehr discloses an example of a power distribution site (site connected to 154 in Fig.2A) distributing power to one or more transport climate control systems (124) of a vehicle (100). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teaching of Vehr to distribute power to one or more transport climate control systems of a vehicle. The suggestion/motivation would have been to provide power to the refrigeration system of a vehicle as taught by Vehr.  
Regarding claim 8, Buchanan in view of Vehr is used to reject claim 7 above.
	Buchanan discloses the plurality of power sources (UTILITY and 160) includes at least one of a utility power source, a solar power source, a generator set, and a battery storage.
Regarding claim 10, Buchanan in view of Vehr is used to reject claim 7 above.
Buchanan discloses each of the plurality of electrical supply equipment stations (a plurality of electrical supply equipment stations (where the cars are parked for charging) which are connected to each of DC modules in Fig.4) includes at least one of a DC charger (124) and an AC charger that connects to at least one of the one or more vehicles.
Buchanan doesn’t disclose distributing power to one or more transport climate control systems. 
Vehr discloses an example of a power distribution site (site connected to 154 in Fig.2A) distributing power to one or more transport climate control systems (124) of a vehicle (100). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teaching of Vehr to distribute power to one or more transport climate control systems of a vehicle. The suggestion/motivation would have been to provide power to the refrigeration system of a vehicle as taught by Vehr.  

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (7,256,516) (hereinafter “Buchanan”) in view of Vehr et al. (2018/0001731) (“Vehr”) and Hansson (SE 1630043, cited by Applicant in the IDS submitted on Feb. 22, 2021 also please refer to the attached Machine Translated English Version).
Regarding claim 13, Buchanan in view of Vehr is used to reject claim 7 above.
Buchanan doesn’t disclose the power distribution controller is configured to coordinate distribution of power to at least one of the one or more transport climate control systems based on infrastructure data about the power distribution site, vehicle/transport climate control system data from the one or more transport climate control systems demanding power from the power distribution site, and external data from an external source that can impact power demand from at least one of the one or more transport climate control systems.
Hansson discloses a power distribution controller is configured to coordinate distribution of power to at least one of the one or more transport climate control systems (power is required to generate heat or cool for the vehicle; please refer to the need of “heat” or “cool” of the vehicle as stated in the reference, especially at least page 12; For supporting purpose, please refer to the Vehr reference as explained below) based on infrastructure data about the power distribution site (charging levels in the charging stations’ (4) storage units (17), please refer to Hansson’s claim 8; 17 in Fig.3C; and last paragraph on page 51 to page 52), vehicle/transport climate control system data (please refer to information related to “heat” and/or “cool”, especially on pages 32-33, for data regarding the need for “heating” or “cooling”) from the one or more transport climate control systems demanding power from the power distribution site (Fig.1), and external data (please refer to “vehicles’ actual positions”, “delay”, and “connecting traffic” on pages 29-30) from an external source that can impact power demand from at least one of the one or more transport climate control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan in view of Vehr with the teaching of Hansson to provide the power distribution controller is configured to coordinate distribution of power to at least one of the one or more transport climate control systems based on infrastructure data about the power distribution site, vehicle/transport climate control system data from the one or more transport climate control systems demanding power from the power distribution site, and external data from an external source that can impact power demand from at least one of the one or more transport climate control systems. The suggestion/motivation would have been to provide power using priority level based on the different data as taught by Hansson. 

Allowable Subject Matter
9.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849